EX-10 6 exhibit104.htm Exhibit 10.4

EXHIBIT 10.4



MEMORANDUM OF UNDERSTANDING



THIS MEMORANDUM OF UNDERSTANDING (this “Agreement”) is entered into as of April
9, 2002 (the “Effective Date”) among ALterra Healthcare Corporation, a Delaware
corporation (“Tenant”), and the ENTITIES LISTED ON SCHEDULE 1 to this Agreement
(collectively, “Landlord”).

R E C I T A L S

     A.        Landlord and Tenant have entered into that certain Master Lease
dated as of even date herewith (the “Lease”) pursuant to which Tenant shall
lease from Landlord the Premises as described therein. Initially capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
given to them in the Lease.

     B.        It is presently contemplated by Tenant that Tenant may file a
voluntary petition for protection under Chapter 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”). Tenant has requested that Landlord
forbear from exercising certain remedies available to it upon a bankruptcy
filing by or against Tenant under the Lease.

     C.        Tenant and Landlord desire to set forth certain mutual
understandings and agreements concerning Tenant's potential filing under the
Bankruptcy Code, and the effect of the same under the Lease.

A G R E E M E N T

     NOW, THEREFORE, in consideration of the foregoing Recitals (which by this
reference are incorporated herein), and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

     1.        Forbearance. Landlord agrees that, during the Forbearance Period,
Landlord will not pursue any remedy under the Lease against Tenant on account
of:

       (a)        An Event of Default arising under Section 12(g) of the Lease
as a result of:

          (i)        Tenant's failure to pay its debts as they become due or
Tenant's admission in writing of its inability to pay its debts generally
(except in each case those related to the Lease), where such failure to pay or
admission occurs either (A) on or before the Filing Deadline, or (B) during the
pendency of a Conforming Bankruptcy Proceeding;

          (ii)        The filing by Tenant, after the Funding Date, but on or
before the Filing Deadline, of a voluntary petition under Chapter 11 in or to
institute a Conforming Bankruptcy Proceeding;


-1-

--------------------------------------------------------------------------------



          (iii)        The filing by any Person on, or before the Filing
Deadline, of an involuntary petition under Chapter 7 or Chapter 11 against
Tenant, provided that any such involuntary petition is, within twenty (20) days
after service of such petition on Tenant, dismissed or converted into a
voluntary petition under Chapter 11 in or to institute a Conforming Bankruptcy
Proceeding; or

            (b)        An Event of Default arising under Section 12(f)(ii) of
the Lease during the pendency or upon emergence from a Conforming Bankruptcy
Proceeding, but only to the extent consistent with a Conforming Plan.

     2.        Forbearance Defaults. Upon the occurrence of any Forbearance
Default (as defined below), Landlord's obligations under this Agreement shall
immediately terminate and be of no further force or effect, and Landlord shall
be entitled to pursue any remedy available to it under the Lease or any other
agreement executed in connection therewith or as may be otherwise available at
law or in equity, including any such remedy with respect to any damages suffered
by Landlord during the Forbearance Period. The occurrence during the Forbearance
Period of any of the following events shall constitute an immediate “Forbearance
Default” without any requirement of notice to Tenant or the right or opportunity
of Tenant to cure or remedy such Forbearance Default:

       (a)        In any Conforming Bankruptcy Proceeding or any other
bankruptcy proceeding, (i) Tenant rejects or attempts to reject the Lease, or
assumes or attempts to assume the Lease in any form other than the form executed
by Tenant as of the Effective Date, (ii) Tenant files a plan that provides any
treatment of the Lease other than unimpairment;

       (b)        Tenant fails to pay all pre- and post-petition amounts due
under the Lease as and when due under the Lease, or otherwise fails to perform
any covenant or agreement therein, except to the extent expressly allowed to
contrary under this Agreement during the Forbearance Period;

       (c)        In any Conforming Bankruptcy Proceeding or any other
bankruptcy proceeding, a trustee or examiner with expanded powers is appointed
for Tenant;

       (d)        In any Conforming Bankruptcy Proceeding or any other
bankruptcy proceeding, Tenant loses the exclusive right to file a plan of
reorganization under Section 1121 of Chapter 11 (“Exclusivity”), or, prior to
the expiration of Exclusivity, Tenant fails to file a Conforming Plan;

       (e)        A Conforming Bankruptcy Proceeding is (i) dismissed, except
upon the motion of Tenant, or (ii) is converted into any proceeding, voluntary
or involuntary, under Chapter 7; or

       (f)        Tenant files or pursues any plan in any bankruptcy proceeding
other than a Conforming Plan.

     3.        Letters of Credit; Insurance. Tenant covenants that during the
pendency of any Conforming Bankruptcy Proceeding it shall continue to use
commercially reasonable efforts to cause to be issued, during such Conforming
Bankruptcy Proceeding or upon emergence therefrom, Letters of Credit, to the
extent available on commercially reasonable terms, in accordance with
Section 4.3 of the Lease. Upon the filing by Tenant of any voluntary petition
under Chapter 11 it shall have in place immediately after such filing the
policies of insurance required under the Lease.


-2-

--------------------------------------------------------------------------------



     4.        Certain Reimbursements. During the Forbearance Period, provided
that there exists no Event of Default under the Lease, Landlord shall continue
to distribute CapEx Funds to reimburse Tenant for capital improvements made to
the Premises, all to the extent and in the manner provided in the Lease.

     5.        Waiver and Cure. On the date (the “Plan Effective Date”) upon
which a Conforming Plan becomes effective in accordance with a Conforming
Bankruptcy Proceeding as contemplated by this Agreement, any Event of Default
described in Section 1(a) above existing as of the Plan Effective Date shall be
deemed waived by Landlord and cured by Tenant, provided that no Forbearance
Default has then occurred.

     6.        Certain Definitions. As used in this Agreement, the following
terms shall have the definitions indicated. Certain other terms are defined
elsewhere in this Agreement.

     
“Chapter 7” shall mean Chapter 7 of the Bankruptcy Code, 11 U.S.C. § 701 et seq.

     “Chapter 11” shall mean Chapter 11 of the Bankruptcy Code, 11 U.S.C. § 1101
et seq.

     “Conforming Bankruptcy Proceeding” shall mean a proceeding in United States
Bankruptcy Court (a) instituted pursuant to a voluntary petition for
reorganization filed by Tenant under Chapter 11 (or an involuntary petition
filed by any Person that is converted by Tenant into a voluntary petition under
Chapter 11 pursuant to Section 1(a)(iii)), and (b) in which Tenant at all times
during the pendency of such proceeding is pursuing confirmation of a Conforming
Plan.

     “Conforming Plan” shall mean a plan of reorganization of Tenant containing
each of the following elements, and that will result upon confirmation in:

     (a) The Lease remaining unimpaired;

     (b) Tenant and its wholly owned subsidiaries continuing to own or operate
not less than three hundred (300) assisted living residences;

      (c) On a pro forma basis, the ratio of Tenant's Debt to Tenant's Cash Flow
not exceeding 12:1.0; and

      (d) Upon the confirmation and implementation of such plan, at least
seventy percent (70%) of the Tenant's voting stock on a fully diluted basis
being owned by (i) Persons who had, prior to filing of the bankruptcy petition
instituting the Conforming Bankruptcy Proceeding, (A) an ownership or other
interest in Tenant's stock or debt (including debt of Tenant's subsidiaries
guaranteed by Tenant) and (B) a joint venture ownership interest in Tenant's
assets or Tenant's subsidiaries' assets, and (ii) Related Persons of Persons
described in the foregoing clause (i), but excluding each such Person or Related
Person who: (1) held less than a Material Investment in Tenant on the Effective
Date, and (2) subsequent to the Effective Date and prior to or contemporaneously
with the confirmation and implementation of such plan increases their respective
investment (on a cost basis) in the Tenant by greater than ten percent (10%)


-3-

--------------------------------------------------------------------------------



     “Filing Deadline” shall mean December 31, 2002.

     “Forbearance Period” shall mean the period commencing on the Effective Date
and ending on the earlier to occur of (a) the date upon which a Forbearance
Default occurs, or (b) the Filing Deadline.

     “Funding Date” shall mean the earlier to occur of (a) the date upon which
Landlord receives the proceeds of the second tranche of the acquisition loan
obtained by Landlord in connection with the acquisition of the Premises, or
(b) the date that is forty-five (45) days after the Effective Date.

     “Material Investment” as used in the definition of Conforming Plan, shall
mean an investment in the stock of Tenant or debt of Tenant or of any subsidiary
of Tenant, to the extent that such debt is guaranteed by Tenant, in the amount
of at least Two Million Dollars ($2,000,000) on a cost basis.

     “Related Persons” shall mean, as to a specified Person, another Person
related to, affiliated with or who controls, is controlled by or is under common
control with such specified Person.

     “Tenant's Cash Flow” shall mean, for any applicable fiscal quarter, the net
income of Tenant for such quarter, adjusted to add thereto, without duplication,
(a) interest expense, (b) income tax expense, (c) depreciation and amortization
expense, and (d) any other noncash adjustments, in each case determined in
accordance with generally accepted accounting principles, consistently applied.

     “Tenant's Debt” shall mean all debt, guarantees and all convertible debt
issued by Tenant, including zero coupon instruments and non-cash paying
securities (such as convertibles and PIKs), but excluding preferred equity
securities that are not convertible to debt, all of the above on a consolidated
basis with Tenant's subsidiaries and other Affiliates.

     7.        Ratification and Acknowledgment. Tenant hereby acknowledges the
full force and effect of, and ratifies its obligations under, the Lease and the
LC Agreement, in each case without modification or amendment.

     8.        Identification of Agreement. This Agreement is the agreement
referred to in clause (a) of Section 22 of the Lease as the “Memorandum of
Understanding.”


-4-

--------------------------------------------------------------------------------



     9.        Miscellaneous. Any notices to be given under or with respect to
this Agreement shall be given to the respective Persons and in the manner
described in the Lease. The titles and headings in this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Since each party has been represented by counsel
and this Agreement has been freely and fairly negotiated, all provisions shall
be interpreted according to their fair meaning and shall not be strictly
construed against any party. If any part of this Agreement shall be determined
to be invalid or unenforceable, the remainder shall nevertheless continue in
full force and effect. Time is of the essence, and whenever action must be taken
(including the giving of notice or the delivery of documents) hereunder during a
certain period of time or by a particular date that ends or occurs on a
Saturday, Sunday or federal holiday, then such period or date shall be extended
until the immediately following business day. Whenever the words “including”,
“include” or “includes” are used in this Agreement, they shall be interpreted in
a non-exclusive manner as though the words “without limitation” immediately
followed. Whenever the words day or days are used in this Agreement, they shall
mean “calendar day” or “calendar days” unless expressly provided to the
contrary. Unless otherwise expressly provided, any reference to any “Section”
means a section of this Agreement (including all subsections), and any reference
to any “Exhibit” or “Schedule” means an exhibit or schedule attached hereto. If
more than one Person is Tenant hereunder, their liability and obligations
hereunder shall be joint and several. This Agreement (a) contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in several counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document, (c) may only be
amended by a writing executed by the parties, (d) may be assigned by Landlord
(including any assignment for security purposes) to any assignee of, or
successor in interest to, its rights under the Lease, (e) shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties, (f) is not entered into for, nor shall it inure to, the benefit of any
third party, and no such party shall be entitled to rely hereon, (g) shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without regard to the conflict of laws rules thereof, and
(h) incorporates by this reference any Exhibits and Schedules attached hereto.

THIS AGREEMENT DOES NOT CONSTITUTE (A) A FORBEARANCE FOR ANY ACT OF BANKRUPTCY
OR SIMILAR ACT BY TENANT, OR (B) A CONSENT BY LANDLORD TO ANY PLAN OF
REORGANIZATION IN BANKRUPTCY OF TENANT, INCLUDING ONE THAT IS A CONFORMING PLAN,
WHICH CONSENT COULD BE SET FORTH ONLY IN A MORE DEFINITIVE LOCK-UP AGREEMENT.

[Signatures begin on next page.]


-5-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Agreement has been executed by Tenant and Landlord
as of the date first above written.



“TENANT”

Alterra Healthcare Corporation,
a Delaware corporation
By:  /s/ Mark W. Ohlendorf
Name:  /s/ Mark W. Ohlendorf
Title:  Senior Vice President



Witness:  J.C. Hansen                 Witness:  Amy Hickman




“LANDLORD”

NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation

By:  /s/ Donald D. Bradley
Name:        Donald D. Bradley
Title:        Senior Vice President and General Counsel


Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway





S-1

--------------------------------------------------------------------------------



NH TEXAS PROPERTIES LIMITED PARTNERSHIP,
a Texas limited partnership

By:  MLD TEXAS CORPORATION,
       a Texas corporation,
       its General Partner



By:  /s/ Donald D. Bradley
Name: Donald D. Bradley
Title:     Senior Vice President and General Counsel





Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway





NHP Silverwood Investments, Inc.,
a Nevada corporation



By:  /s/ Donald D. Bradley
Name:        Donald D. Bradley
Title:        Senior Vice President and General Counsel





Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway





NHP Westwood Investments, Inc.,
a Nevada corporation


By:  /s/ Donald D. Bradley
Name:     Donald D. Bradley
Title:     Senior Vice President and General Counsel




Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway






S-2

--------------------------------------------------------------------------------



MLD Delaware Trust,
a Delaware business trust



By:  /s/ Donald D. Bradley
Donald D. Bradley, not in his individual
                capacity, but solely as Trustee





Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway




MLD Properties, LLC,
a Delaware limited liability company



BY:     MLD PROPERTIES, INC.,
     a Delaware corporation,
     its Sole Member


By:  /s/ Donald D. Bradley
Name:        Donald D. Bradley
Title:    &Senior Vice President and General Counsel





Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway





S-3

--------------------------------------------------------------------------------




SCHEDULE 1

LANDLORD ENTITIES

Nationwide Health Properties, Inc., a Maryland corporation

NH Texas Properties Limited Partnership, a Texas limited partnership



NHP Silverwood Investments, Inc., a Nevada corporation



NHP Westwood Investments, Inc., a Nevada corporation



MLD Delaware Trust, a Delaware business trust



MLD Properties, LLC, a Delaware limited liability company









Schedule 1

--------------------------------------------------------------------------------
